December 22,2010 Mr. Sirimal R. Mukerjee, Esq. U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549-4628 RE: China ShouGuan Mining Corporation Registration Statement on Form S-1 File No. 333-167964 Dear Mr. Mukerjee: Please consider this letter the request of China ShouGuan Mining Corporation, Registrant herein, pursuant to Rule 461, to accelerate the effectiveness of the above-referenced registration statement to Tuesday,December28, 2010, at 12:00 noon, or the soonest practicable date thereafter. We are aware of our filing obligations under the Securities Act of 1933, as amended, and intend to fully comply therewith. Registrant hereby acknowledges that: -should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; -the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosures in the filing; and -the company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your kind assistance in this matter. Regards, /s/ Feize Zhang Feize Zhang, President and CEO
